Title: From Alexander Hamilton to James Wilkinson, 20 May 1800
From: Hamilton, Alexander
To: Wilkinson, James


New York May 20. 1800
Sir
I think it proper to inform you in order to prevent misapprehension that congress have lately passed a law empowering the President to disband all the army by the fifteenth of June next; except the four old Regiments of Infantry, the two old troops of horse, the corps of Artillerists and Engineers, and the staff (General and other) appertaining to the old establishment, and that in consequence of this Act The President has determined that the twelve Additional Regiments shall be disbanded on the fourteenth of June next.
It is to be understood, that Capt Vance will continue to act as Deputy Pay Master General and to perform the duties assigned to him during the residence of the Pay Master General at the seat of Government of which he may be notified accordingly.
With great consideration & esteem I am Sir   Yr. Obed servant
Brigadier General Wilkinson
 